Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 cites  the acronym “ADME model”  but never spells out what ADME stands for. As such the claims 1 and 11, as well as all claims dependent from those are found to be indefinite as it is not clear what is meant by ADME.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-12, 15-18 and 20 of copending Application No. 16/886,406 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application discloses all the claim limitations of the independent claims. Please see the analysis below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-pending Application – 16/886,406
Instant Application – 16/886,555
1. A system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to:
1. A system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to:
capture an identifier of a first longevity element using a data capturing device; 

generate a longevity inquiry from the identifier, the longevity inquiry identifying the first longevity element;
Receive a longevity inquiry from a remote device, the longevity query identifying a first longevity element;

2. The system of claim 1, wherein receiving the longevity inquiry further comprises receiving at an image device located on the computing device a wireless transmission from the remote device containing a photograph of a longevity element.
retrieve a first biological extraction from a user database; 
retrieve a first biological extraction from a user database; 
select an ADME (Absorption, Distribution, Metabolism, and Excretion) model as a function of the first biological extraction; 
select an ADME model as a function of the first biological extraction; 
generate a machine-learning algorithm utilizing the selected ADME model that inputs the first longevity element outputs an ADME factor; and
generate a machine-learning algorithm utilizing the selected ADME model that inputs the first longevity element and outputs an ADME factor; and 
identify, as a function of the ADME factor, a tolerant longevity element, wherein identifying of the tolerant longevity element further comprises:
determine, as a function of the ADME factor, that the first longevity element is an intolerant longevity element, wherein determining that the first longevity element is an intolerant longevity element further comprises:




Identifying a second longevity element contraindicated with the identified tolerant longevity element; and 
Identifying a second longevity element contraindicated with the first tolerant longevity element; and 
Eliminating the second longevity element as a tolerant longevity element.
determining the first longevity element as an intolerant longevity element.


Claim 1  of instant application only differs from the co-pending application, in that the claim 1 of co-pending application specifies “capture an identifier of a first longevity element using a data capturing device; generate a longevity inquiry from the identifier, the longevity inquiry identifying the first longevity element;” and Identifying a second longevity element contraindicated with the identified tolerant longevity element; and eliminating the second longevity element as a tolerant longevity element. Although these limitations are not present in claim 1 of the instant application , it is present in claim 2 of the instant application which is dependent on claim 1, thus it anticipates the claim 1 of the instant application. The above cited limitations cites capturing an identifier of first longevity element and generating a inquiry from it. When looking to instant specification for what is considered an identifier, it states in paragraphs [0008] and [0016] that an identifier may be image or photo or any data that may be describe a longevity element. As such when given the broadest reasonable interpretation this is can simply be an image or text query pertaining to a longevity element entered by a user. As such claim 2 of patent application discloses a image or photo as inquiry would be both the identifier and query. As such it anticipates claim of the instant application. In addition the amended portion of claim 1 of instant application states identifying a second longevity element that is contraindicated with the first longevity element and determining the first longevity element as an intolerant longevity element. This is disclosed in claim 1 of the co-pending application, with the difference that being that second longevity element is eliminated because it contraindicates the second element. This would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because if two elements (drugs or supplements) are found to be contraindicated then it should not be used together, so either the second element should be eliminated, the first element should be eliminated and/or they should be noted as intolerant of eachother. As the instant application is an obvious version of the co-pending application it is thus rejected under non-statutory provisional double patenting. 

Claim 1 of instant application corresponds to claim 1 and claim 2 of the co-pending application. 
Claim 2 of instant application corresponds to claim 2 of the co-pending application. 
Claim 3 of instant application corresponds to claim 6 of the co-pending application. 
Claim 4 of instant application corresponds to claim 7 of the co-pending application. 
Claim 5 of instant application corresponds to claim 8 of the co-pending application. 
Claim 6 of instant application corresponds to claim 9 of the co-pending application. 
Claim 8 of instant application corresponds to claim 20 of the co-pending application. 
Claim 9 of instant application corresponds to claim 10 of the co-pending application. 
Claim 10 of instant application corresponds to claim 6 of the co-pending application. 
Claim 11 of instant application corresponds to claim 11 of the co-pending application. 
Claim 12 of instant application corresponds to claim 12 of the co-pending application. 
Claim 13 of instant application corresponds to claim 15 of the co-pending application.
Claim 14 of instant application corresponds to claim 16 of the co-pending application.
Claim 15 of instant application corresponds to claim 17 of the co-pending application.
Claim 16 of instant application corresponds to claim 18 of the co-pending application.
Claim 18 of instant application corresponds to claim 20 of the co-pending application.
Claim 19 of instant application corresponds to claim 10 of the co-pending application.
Claim 20 of instant application corresponds to claim 15 of the co-pending application.


Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18 and 20 of U.S. Patent No. 10,734,096 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent discloses all the limitations of the independent claim of the instant application. See chart and reasoning below.

Instant Application – 16/886,555
US Patent 10,734,096 B1
1. A system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to:
1. A system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to:
Receive a longevity inquiry from a remote device, the longevity query identifying a first longevity element;
receive a longevity inquiry from a remote device; 

2. The system of claim 1, wherein receiving the longevity inquiry from a remote device further comprises receiving at an image device located on the computing device a wireless transmission from the remote device containing a photograph of a longevity element.
retrieve a first biological extraction from a user database; 
retrieve a first biological extraction from a user database;
select an ADME model as a function of the first biological extraction; 
select an ADME (Absorption, Distribution, Metabolism, and Excretion) model as a function of the first biological extraction;
generate a machine-learning algorithm utilizing the selected ADME model that inputs the first longevity element and outputs an ADME factor; and 
generate a machine-learning algorithm utilizing the selected ADME model that is configured to use the longevity element associated with the user as an input and output an ADME factor; and
determine, as a function of the ADME factor, that the first longevity element is an intolerant longevity element, wherein determining that the first longevity element is an intolerant longevity element further comprises:
identify a tolerant longevity element as a function of the ADME factor, wherein identifying the tolerant longevity element further comprises:

identifying a second longevity element administered in conjunction with the identified tolerant longevity element;

generating a second ADME factor for the second longevity element; and

identifying a second tolerant longevity element as a function of the second ADME factor.
Identifying a second longevity element contraindicated with the first tolerant longevity element; and 
8. The system of claim 1, wherein identifying the tolerant longevity element further comprises:

identifying a third longevity element contraindicated with the identified tolerant longevity element; and

eliminating the third longevity element as a potential tolerant longevity element.

determining the first longevity element as an intolerant longevity element.




Claim 1  of instant application only differs from US Patent, in that the claim 1 of instant application specifies “the longevity inquiry identifying the first longevity element;” and Identifying a second longevity element contraindicated with the first longevity element; and Determining  the first longevity element as an intolerant longevity element. Although these limitations are not present in claim 1 of the US Patent, it is present in claim 2 and 8 of the US Patent which is dependent on claim 1, thus it anticipates the claim 1 of the instant application. The above cited limitations cites capturing an identifier of first longevity element and generating a inquiry from it. When looking to instant specification for what is considered an identifier, it states in paragraphs [0008] and [0016] that an identifier may be image or photo or any data that may be describe a longevity element. As such when given the broadest reasonable interpretation this is can simply be an image or text query pertaining to a longevity element entered by a user. As such claim 2 of patent application discloses a image or photo as inquiry would be both the identifier and query. As such it anticipates claim of the instant application. In addition the amended portion of claim 1 states identifying a second longevity element that is contraindicated with the first longevity element and determining the first longevity element as an intolerant longevity element. This is disclosed in claim 8 of the US patent, with the difference that being that first longevity element is considered intolerant because it contraindicate the second element. This would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because if two elements (drugs or supplements) are found to be contraindicated then it should not be used together, so either the second element should be eliminated, the first element should be eliminated and/or they should be noted as intolerant of each other. As the instant application is an obvious version of the US Patent and thus rejected under non-statutory double patenting. 

Claim 1 of instant application corresponds to claim 1 and claim 2 of the US Patent. 
Claim 2 of instant application corresponds to claim 2 of the US Patent.  
Claim 3 of instant application corresponds to claim 3 of the US Patent. 
Claim 4 of instant application corresponds to claim 4 of the US Patent. 
Claim 5 of instant application corresponds to claim 5 of the US Patent.
Claim 6 of instant application corresponds to claim 6 of the US Patent.
Claim 8 of instant application corresponds to claim 9 of the US Patent. 
Claim 9 of instant application corresponds to claim 7 of the US Patent. 
Claim 10 of instant application corresponds to claim 3 of the US Patent.
Claim 11 of instant application corresponds to claim 10 of the US Patent.
Claim 12 of instant application corresponds to claim 11 of the US Patent.
Claim 13 of instant application corresponds to claim 12 of the US Patent.
Claim 14 of instant application corresponds to claim 13 of the US Patent.
Claim 15 of instant application corresponds to claim 14 of the US Patent.
Claim 16 of instant application corresponds to claim 15 of the US Patent.
Claim 17 of instant application corresponds to claim 17 of the US Patent.
Claim 18 of instant application corresponds to claim 18 of the US Patent.
Claim 19 of instant application corresponds to claim 16 of the US Patent.
Claim 20 of instant application corresponds to claim 12 of the US Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11, 13-16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. – (Smith et al. – WO 2018/204763 A1 – hereinafter referred to as Smith) in view of Southam (WO 2013/049427 A2). 

In regards to claim 1, Smith discloses a system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to: 
Receive a longevity inquiry from a remote device, the longevity query identifying a first longevity element; (Smith para. [0008-0009] teaches system identifies supplement recommendation for purchase based on user question and user’s personal genome, wherein the question is relation to nutritional supplements.)

retrieve user biological extraction from a user database; (Smith para. [0008] teaches a genetic profile for a user. This is the biological information from a user database.)

select an ADME model as a function of the first biological extraction and generate a machine-learning algorithm utilizing the selected ADME model that inputs the first longevity element and outputs an ADME factor; and  (Smith para. [0008] teaches “For example, the user's genetic profile can reveal (i) nutritional characteristics (e.g., the way in which an individual's body processes different foods and nutrients), (ii) skin health, (iii) physical fitness, and (iv) personal behavior tendencies (e.g., empathy, risk of addiction, and tolerance for stress and pain), and these characteristics can be used to identify recommendations for the user.” This is ADME factor and para. [0020] teaches a machine learning model to recommend a purchase of product (vitamin or supplement) based on user input (query) and genetic profile (includes biological extraction and ADME factor.)

identify a tolerant longevity element as a function of the ADME factor. (Smith para. [0244] teaches recommending vitamins or supplements packs that user has ability to effectively use based his/her individual genomic profile. This would be identifying supplements for the used based on tolerant longevity based on ADME factor.)

	However Smith does not explicitly state that it identifies an intolerant longevity element. Smith however does this implicitly identify intolerant elements in para. [0229] wherein it states based on use geno data, the user has sugar sensitivity which would exclude dairy products, so the system recommends only lactose free products. In doing this system also identifies products that user in intolerant to (dairy). )

Thus it would have been obvious before the effective filing date of the claimed invention to modify teachings of Smith in order to identify and list products the user is intolerant to as it would be obvious to try. The Smith reference already has two data sets, one is items the user is tolerant to and one is items the user is intolerant too (diary items and sugar), thus it would be obvious to try.

In regards to claim 3, Smith in view of Southam discloses the system of claim 1, wherein identifying the longevity element associated with the user further comprises: receiving dietary training data wherein dietary training data includes a plurality of biological extractions and a plurality of correlated longevity elements; generating using a first machine learning algorithm a dietary model relating biological extractions to longevity elements; receiving a second biological extraction; and outputting a longevity element using the first machine learning algorithm and the second biological extraction. (Smith para. [0230-0237] discloses wherein dietary data biological extraction data is used along with a dietary model to determine dietary data and recipes along with dietary health information is output.)

In regards to claim 4, Smith in view of Southam discloses the system of claim 3, wherein the first machine learning algorithm further comprises a supervised machine-learning algorithm. (Smith para. [0171, 0197 and 0314] teaches supervised learning wherein input are matched up outputs and used to train the machine learning module.)

In regards to claim 5, Smith in view of Southam discloses the system of claim 1, wherein selecting an ADME model further comprises: identifying a genetic marker contained within a third biological extraction; and using a classification algorithm, a genetic classifier, wherein the genetic classifier inputs a genetic marker and outputs an ADME model; and selecting an ADME model as a function of generating the genetic classifier.  (Smith para. [0006-0008] teaches wherein a user genomic data is extracted and match to genomic test to recommend supplements, vitamins and dietary plans to user. The test would be ADME model that are selected based on genetic classifier as it is matched to genomic profile and data of the user. However Smith fails to explicitly disclose generating using genetic training data including a plurality of genetic markers and a plurality of correlated ADME models. However this implicitly done as para. [0020] disclose the system uses machine learning modules and machines learning modules have to trained to using genetic data in order to match genetic data to the test. As such Smith does discloses these limitations because it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use genetic marker training data to train a genetic recommendation system that uses machine learning models to extract and genomic data of user and match it to genomic test as it creates a machine learning system that can effectively identify genomic markers and traits.)

In regards to claim 6, Smith in view of Southam disclose the system of claim 1, wherein selecting the ADME model further comprises: retrieving a fourth biological extraction from the user database wherein the fourth biological extraction further comprises a genetic marker containing an ADME marker; and locating an ADME model containing the ADME marker. (Smith para. [0008] teaches “For example, the user's genetic profile can reveal (i) nutritional characteristics (e.g., the way in which an individual's body processes different foods and nutrients), (ii) skin health, (iii) physical fitness, and (iv) personal behavior tendencies (e.g., empathy, risk of addiction, and tolerance for stress and pain), and these characteristics can be used to identify recommendations for the user.” This is ADME factor and para. [0020] teaches a machine learning model to recommend a purchase of product (vitamin or supplement) based on user input (query) and genetic profile (includes biological extraction and ADME factor.)

In regards to claim 8, Smith in view of Southam disclose the system of claim 1, wherein determining that the first longevity element is an intolerant longevity element further comprises: 
identifying a first active ingredient contained in the first tolerant longevity element; 
identifying a second longevity element containing a second active ingredient; 
determining that the first active ingredient relates to the second active ingredient; and eliminating the second tolerant longevity element. (Southam page 25 line 1-4 cites “Also, the exemplary system also eliminates any products containing ingredients that are contraindicated or otherwise incompatible with existing prescription or over-the-counter (OTC) medications, supplements and/or foods that the user has indicated he or she is taking.” The users existing prescriptions, OTC medications, or supplements are the first longevity element and the “any products containing ingredients that are contraindicated” are the second longevity element and those products are eliminated. Also page 26 line 14 – page 27 line 2 teaches determining active ingredients in drugs and supplements.)

In regards to claim 9, Smith in view of Southam discloses the system of claim 1, wherein the computing device is further configured to select a tolerant longevity element by: identifying a second longevity element compatible with the ADME factor; and selecting the second longevity element as a tolerant longevity element.  (Smith para. [0244] teaches recommending vitamins or supplements packs that user has ability to effectively use based his/her individual genomic profile. This would be identifying supplements for the used based on tolerant longevity based on ADME factor.)

In regards to claim 10, Smith in view of Southam discloses the system of claim 9, wherein the computing device is further configured to display the second longevity element to the user. (Smith claim 11 (c) disclose displaying image of recommended item, in this case the longevity element.)

In regards to claim 11, it is the method embodiment of claim 1 and thus rejected using the same reasoning found in claim 1. 
In regards to claim 13, it is the method embodiment of claim 3 and thus rejected using the same reasoning found in claim 3. 
In regards to claim 14, it is the method embodiment of claim 4 and thus rejected using the same reasoning found in claim 4. 
In regards to claim 15, it is the method embodiment of claim 5 and thus rejected using the same reasoning found in claim 5. 
In regards to claim 16, it is the method embodiment of claim 6 and thus rejected using the same reasoning found in claim 6. 
In regards to claim 18, it is the method embodiment of claim 8 and thus rejected using the same reasoning found in claim 8. 
In regards to claim 19, it is the method embodiment of claim 9 and thus rejected using the same reasoning found in claim 9. 
In regards to claim 20, it is the method embodiment of claim 9 and thus rejected using the same reasoning found in claim 10. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. – (Smith et al. – WO 2018/204763 A1 – hereinafter referred to as Smith) in view of Southam (WO 2013/049427 A2) and in further view of Gaskill et al. (US 2018/0052885 A1 – hereinafter referred to as Gaskill)

In regards to claim 2, Smith in view of Southam discloses the system of claim 1, wherein receiving the longevity inquiry further comprises receiving at an image device located on a computing device a wireless transmission from a remote device (Smith figures 11 and 10 discloses image devices using a wireless transmission from a remote device) but fails to further comprises receiving at an image containing a photograph.
Gaskill disclose a inquiry or query comprising text, image, and voices. (Gaskill  para. [0041] cites “The search component 220 can accommodate text, or Artificial Intelligence (AI) encoded voice and image inputs, and identify relevant inventory items to users based on explicit and derived query intents”. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith in view of Southam with that Gaskill to allow of using an image or photo for input query as both reference deal with recommendation systems and it would provide the benefit of allow user to input any format of data as the input query creating a more user friendly system.

In regards to claim 12, it is the method embodiment of claim 2 and thus rejected using the same reasoning found in claim 2. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PAULINHO E SMITH/Primary Examiner, Art Unit 2127